NO. 07-07-0324-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



SEPTEMBER 28, 2007

______________________________



KANDY LYNN ANTRIKIN, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 251
ST
 DISTRICT COURT OF RANDALL COUNTY;



NO. 16518-C; HONORABLE ANA ESTEVEZ, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant, Kandy Lynn Antrikin, appeals from an adjudication of her guilt for the offense of possession and transport of certain chemicals with intent to manufacture a controlled substance.  No certification of defendant’s right to appeal has been executed by the trial court regarding the adjudication.
(footnote: 1)  By letter dated July 25, 2007, this court notified appellant, her appellate counsel, and the trial court that no certification of defendant’s right of appeal had been filed.  Further, this letter indicated that if certification was not filed within 30 days of the letter, this court may dismiss the appeal.

Texas Rule of Appellate Procedure 25.2(d) requires dismissal of an appeal from a criminal conviction in the absence of a certification showing the defendant’s right of appeal.  As this court has not received such a certification, we dismiss the appeal.



Mackey K. Hancock

          Justice









Do not publish.  



FOOTNOTES
1: A certification of defendant’s right of appeal indicating that appellant had no right to appeal and had waived the same is included in the clerk’s record.  However, by the date upon which this certification was signed, it could only apply to the order placing appellant on deferred adjudication probation and not to the adjudication proceeding.  
See
 
Tex. R. App. P
. 25.2 cmt. (Trial court shall certify defendant’s right of appeal in every case in which judgment or other appealable order is entered).